t c memo united_states tax_court tadeusz smus petitioner v commissioner of internal revenue respondent docket no filed date tadeusz smus pro_se eric r skinner for respondent memorandum opinion foley judge in a notice_of_deficiency issued to tadeusz smus on date respondent determined the following deficiencies in and additions to mr smus' federal income taxes year deficiency dollar_figure big_number additions to tax sec_6651 sec_6654 dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number all section references are to the internal_revenue_code in effect for the years in issue when mr smus filed his petition on date he resided in rockford michigan mr smus did not file federal_income_tax returns relating to the years in issue respondent contends that mr smus received and failed to report self-employment_income relating to and in the notice_of_deficiency issued to mr smus respondent informed mr smus that in the absence of adequate_records your gross_receipts for the taxable years ended date and have been computed by reference to bank_deposits the notice delineates that respondent further determined that mr smus failed to report in and installment_sale gain and interest_income and in and wages from autodie international mr smus contends that respondent's determinations are arbitrary where the issue in dispute is the taxpayer's receipt of income the court_of_appeals for the sixth circuit where an appeal would lie has recognized it is a sound principle that a deficiency determination which is not supported by the proper foundation of substantive evidence is clearly arbitrary and erroneous and that the commissioner cannot rely on the presumption of correctness in the absence of a minimal evidentiary foundation even when the taxpayer offers no concrete evidence 909_f2d_915 6th cir quoting 596_f2d_358 9th cir revg 67_tc_672 citations omitted in addition the court_of_appeals has held that where there is no presumption of correctness arising out of the commissioner's determination it is the duty_of the government affirmatively to prove its case 283_f2d_675 6th cir revg and remanding tcmemo_1958_158 at trial petitioner sufficiently challenged the contents of the notice respondent introduced into evidence the notice_of_deficiency but inexplicably did not introduce any other evidence eg wage statements from autodie international or bank records or call any witnesses eg individuals involved with the audit or preparation of the alleged bank_deposits analysis after asking mr smus to identify the notice respondent rested without any mention of or any attempt to elicit any information about mr smus' alleged income-generating activities although the court_of_appeals has not defined a minimal evidentiary foundation a notice_of_deficiency is not a foundation for itself because respondent failed to establish the requisite foundation his determinations were arbitrary erroneous and therefore not entitled to a presumption of correctness as a result respondent was required to come forward with evidence to establish the existence and amount of mr smus' deficiency see 73_tc_394 see also weir v commissioner supra pincite respondent failed to do so accordingly we hold for petitioner to reflect the foregoing decision will be entered for petitioner
